COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00245-CV


IN RE DANNY LEO BABCOCK, JR.                                         RELATOR


                                     ------------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 233-558243-14

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and real

party in interest’s response and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus is denied.



                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

DELIVERED: August 13, 2015


      1
       See Tex. R. App. P. 47.4, 52.8(d).